Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 8/9/2022. Currently claims 1-18 are pending in the application, with claims 1-10 withdrawn from consideration.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C.103 as being obvious over Apel et al. (US Patent Application Publication Number 2010/0025874 A1), hereafter, referred to as “Apel”. 

Regarding claim 11, Apel teaches the use of nanoparticles of zirconia (para. [0029]) (ceramic-oxide material), in a process for their preparation of dental restorations applications (abstract). Apel teaches to use a suspension which contains (A) 10-95 wt.-%, preferably 40-90 wt.-%, particularly preferably 70-85 wt.-% nanoparticles (para. [0056]), (B) 3-85 wt.-%, preferably 5-40 wt.-%, particularly preferably 7-15 wt.-% polyreactive binder (para. [0057]), (C) 1 to 80 wt.-%, preferably 1.5 to 20 wt.-%, particularly preferably 2 to 10 wt.-% organic solvent (para. [0058]), and (D) 1 to 30 wt.-% further auxiliaries and additives (para. [0059]), in each case relative to the overall mass of the suspension is particularly preferred.  

Apel also teaches that the particle size ranges from 50 nm to 250 nm by teaching that the primary particles are meant oxide-ceramic particles, which have an average particle size in the range from 10 to 1000 nm (d50=10 to 1000 nm). The average particle size is preferably in the range from 10 to 500 nm, and most preferably from 10 to 200 nm (para. [0028]). Additionally, Apel also teaches that the slip viscosity would be in the range of 5 to 1000 mPa·s by teaching that the rheological properties of the suspension according to the invention are preferably set such that their viscosity lies in the range of from 200 mPa·s to 2,000 Pa·s, measured at 23 °C (para [0075]).  Apel also teaches the use of the suspension in dental restorations such as e.g. inlays, onlays, veneers, crowns, bridges or frameworks, for example by dry-pressing and subsequent sintering process (para. [0052]) or rapid prototyping process such as 3D printing process ((para. [0045], [0056]). 

Apel teaches that the ingredients in (B), (C), and (D) are organic and total to 5 wt.-%, thereby fails to explicitly teach that the organic components comprise no more than 3%.  However, Apel teaches that each of the composition of B, C and D is optimized to form a slip that results in a composition to form a desired article. Additionally, the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the composition of B, C and D such that the organic components comprise not more than 3% would be a matter of optimization that would be performed under routine experimentation to form an article of desired property. Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Claims 12-13, and 15-16, and 18 are rejected under 35 U.S.C.103 as being obvious over Apel et al. (US Patent Application Publication Number 2010/0025874 A1), in view of Ebert et al. (J. Ebert et al.: Direct Inkjet Printing of Dental Prostheses Made of Zirconia, J. Dent Res 88(7): 673-676, 2009), hereafter, referred to as “Ebert”.

Regarding claim 12, Apel teaches the use of the nanoparticles suspension in dental restorations using a rapid prototyping process such as 3D printing process ((para. [0045], [0056]). But Apel fails to explicitly teach the use of the suspension for an application using an inkjet process.  However, Ebert teaches to use a zirconia-based ceramic suspension using an inkjet printer (abstract). Ebert teaches that the use of this inkjet-based techniques results in a three-dimensional component that is built up layer by layer deposition (page 673, second column, last paragraph). Ebert also teaches that the use of the process resulted in a crack-free component (page 675, Results section), and has great potential to produce, cost-efficiently, all-ceramic dental restorations at high accuracy and with a minimum of materials consumption (abstract).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to use a known technique of inkjet printing process to form a component by layer by layer deposition process, because it would result in a crack-free component that is produced cost-efficiently, and at high accuracy and with a minimum of materials consumption, which would be an improvement over other comparable processes (KSR Rationale C, MPEP 2143). Ebert teaches the formation of the green body (Page 674, Synthesis of the Ceramic Suspension in the Materials & Method Section) by the layer by layer deposition process. Ebert also teaches the use of drying by teaching that a well-balanced drying device was developed for the creation of three-dimensional structures of the size of dental prosthetic restorations at high accuracy with respect to its dimensions (page 674, second paragraph). Ebert further teaches the use of sintering process by teaching to monitor the shrinkage due to drying and sintering of the parts that are critical in the fabrication of dental ceramic prothesis. Additionally, Apel also teaches drying and sintering by teaching to subjecting the green body to a heat treatment to remove the binder, to obtain a white body (step b), and sintering the white body (step c) to fabricate the desired article (claim 17).

Regarding claim 13, Ebert teaches the green body formed by drying at a temperature from 10 to 100°C by teaching that the printing and drying area consisted of 3 components: 2 narrow-spot spotlights (1000 W, PAR 64 can, Showtec, Köln, Germany), magnifying glasses to focus the light, and a fan (Minebea Co. Ltd., NMB 408NL-04W-B40, Ayutthaya, Thailand) to decrease the humidity in the printed area, and the temperature in the printing zone was approximately 90 °C so that the layers were dried as they were deposited (Page 675, column 1, first paragraph). Ebert also teaches that the drying, pre-heating ensured the avoidance of temperature gradients leading to internal stresses and bending of layers during drying (Page 676, column 1, fourth paragraph).

Regarding claim 15, Apel teaches that the green body is densely sintered at a sintering temperature of from 1200 to 1600°C by teaching that the sintering of the white body takes place in the sintering furnace, preferably at a temperature of 1100 to 1600° C (para. [0081]).

Regarding claim 16, Ebert teaches that the shrinkage due to drying or sintering is a critical issue in individually made dental ceramic prostheses (Page 676, last paragraph). Therefore, optimization of the drying process and sintering process is essential for successful fabrication of dental ceramic prosthesis. Therefore, it would have been obvious to any ordinary artisan that the heating time (ramp up time) to sintering temperature, holding time at the sintering temperature and cool down time would be optimized to achieve desired properties of the final article. The CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the period for heating up the green body from room temperature to the sintering temperature, holding at the sintering temperature and cooling down to a final temperature at not more than 6 hours would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 18, Apel teaches that the ceramic shaped part is a dental restoration comprising an inlay, onlay, veneer, a crown, bridge, a framework, an implant, a shell or an abutment by teaching that the process the ceramic moldings is a dental restoration, an inlay, onlay, veneer, a crown, bridge or a framework (para. [0044], and claim 16).

Claims 14, and 17 is rejected under 35 U.S.C.103 as being obvious over Apel et al. (US Patent Application Publication Number 2010/0025874 A1), in view of Ebert et al. (J. Ebert et al.: Direct Inkjet Printing of Dental Prostheses Made of Zirconia, J. Dent Res 88(7): 673-676, 2009), in view of Xu et al. (US Patent Number 9,820,917 B1), hereafter, referred to as “Xu”.

Regarding claim 14, Apel and Ebert together teach the use of the zirconia nanoparticle suspension in dental restorations using a rapid prototyping process such as inkjet printing process. But Apel and Ebert fail to explicitly teach that the process results in a green body having density of 3.3 to 4.0 g/cm3, and/or a pore volume of from 0.08 to 0.14 cm3/g, and/or a pore diameter of from 0.02 to 0.12 μm measured. However, Xu teaches the use of nano- zirconia to form nano-ziroconia green bodies, pre- sintered ceramic bodies and sintered zirconia dental ceramic article having desirable optical and mechanical properties (abstract; column 2, lines 19-30). Xu also teaches in Figs. 10 to form green body as well as molar crown used in a dental application.  Xu further teaches the various properties that are optimized for a typical zirconia green body in Fig. 4. Xu teaches that the green body having density of 2.98-3.41 g/cm3 covering the claimed range of 3.3-4.0 g/cm3. Xu also teaches the pore volume of the green body in the range of 0.061-0.095 cm3/g covering the range of 0.08-0.14 cm3/g. Xu further teach the use of modal pore diameter (equivalent to d50 value of pore diameter) that is used for evaluation of green body properties. Therefore, it would have been obvious to any ordinary artisan that the parameters density, pore volume and pore diameter etc. are characteristics of a green body that determines the property of a green body having impact on the final property of the finished article, and therefore, combine the teaching of Xu, and use a known technique of evaluating and optimizing a green body based on density, pore volume and pore diameter to get the desired property of the final article (KSR Rationale C, MPEP 2143).  The CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the green body having density of 3.3 to 4.0 g/cm3, and/or a pore volume of from 0.08 to 0.14 cm3/g, and/or a pore diameter of from 0.02 to 0.12 μm, would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Additionally, Ebert also teaches that SEM micrographs of the printed specimens (equivalent to green body) (cross-section) revealed a rather homogeneous microstructure, with some submicron-sized pores.

Regarding claim 17, Apel teaches that the green body is heated up to a temperature T1, then is further heated up to a temperature T2 and held and sintered at the temperature T2, wherein the temperature T1 is 0 to 500 °K below the temperature T2, by teaching to heat the green body to 600 °C, to obtain the white body to remove the binder from the green body; and then the white body is sintered in a furnace at a temperature of 1100 °C (para. [0081]). Additionally, Xu also teaches in Example 2, to heat the green body to 700 °C and holding for 2 hours, in the first step to burn out the organics; and then the brown body is sintered in a dental furnace at a temperature of 1100 °C meeting the claimed limitation (column 33, lines 58-65). Xu further teaches that first step of heating is effected at a lower pressure than the sintering step, by teaching that the pre-sintering is carried out at vacuum furnaces or furnaces able to operate at partial pressures (column 21, lines 38-42).

Responses to Arguments

Applicant’s arguments, see page 6-9, with respect to the rejection of amended independent claim 11 under 102 rejection have been fully considered, and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection under 103 obviousness, is made in view of Apel et al. (US Patent Application Publication Number 2010/0025874 A1).  Applicants amended the independent claim 11, by including additional limitation of particle size, viscosity and that the organic content would not be more than 3%.  However, as explained in the rejection, the particle size and viscosity limitation is being taught by the prior art, and the Examiner also takes the position that the composition limitation would be obvious based on routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  Regarding the use of Xu, the Examiner wants to point out that Xu teaches the various properties that are optimized for a typical zirconia green body having a range of density, and the pore volume of the green body, and the use of modal pore diameter that is used for evaluation of a green body properties, therefore, it would be obvious to any ordinary artisan to use those properties for the evaluation of green body.

Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion
                        
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742